 



EXHIBIT 10.2
ADVANCED ENERGY INDUSTRIES, INC.
AMENDED AND RESTATED 2003 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN
RESTRICTED STOCK UNIT AGREEMENT
     Advanced Energy Industries, Inc., a Delaware corporation (the “Company”),
hereby grants restricted stock units (“RSUs”) relating to shares of its common
stock, $0.001 par value (the "Stock”), to the individual named below as the
Grantee. The terms and conditions of the grant are set forth in this Agreement
and in the Advanced Energy Industries, Inc. Amended and Restated 2003
Non-Employee Directors’ Stock Option Plan, as amended (the “Plan”). Capitalized
terms used but not defined in this Agreement have the meanings given to them in
the Plan.
Grant Date: ______________
Name of Grantee: ______________________
Grantee’s Employee ID Number: _________
Number of RSUs Granted: ______________

              Vesting Schedule:   Vesting Date   Vesting Percentage   Shares
 
           
 
           
 
           
 
           
 
           

     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which will be provided on
request. You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan.

       
Grantee:
   
 
   
 
  (Signature)  
Company:
   
 
   
 
  (Signature)  
 
  Title: _____________________________________________________

Attachment
This is not a stock certificate or a negotiable instrument.
 

 



--------------------------------------------------------------------------------



 



ADVANCED ENERGY INDUSTRIES, INC.
AMENDED AND RESTATED 2003 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN
RESTRICTED STOCK UNITS AGREEMENT

          Stock Unit Transferability   This grant is an award of restricted
stock units in the number set forth on the cover sheet, subject to the vesting
conditions described below (“RSUs”). Your RSUs may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may your
RSUs be made subject to execution, attachment or similar process.
 
        Vesting   Your RSUs shall vest according to the schedule set forth on
the cover sheet; provided, that, you remain in Service on the relevant vesting
dates. If your Service terminates for any reason, you will forfeit any RSUs in
which you have not yet become vested.
 
        Delivery of Stock Pursuant to Units   A certificate for the shares of
Stock represented by your RSUs shall be delivered to you upon vesting, unless
you properly elect to defer delivery of such Stock. If your Service terminates
for a reason other than for Cause prior to such date, the Company will deliver
to you a certificate for the vested portion of your RSUs represented by this
Agreement. If your Service terminates for Cause, you shall forfeit of all of
your RSUs.
 
            Notwithstanding the preceding paragraph:
 
       
 
  ·   If you are a “key employee” within the meaning of Section 409A of the Code
and shares would otherwise be delivered to you on account of your separation
from Service, then such shares shall not be delivered to you until six months
after your separation from Service; and
 
       
 
  ·   If the shares relating to the vested RSUs would otherwise be delivered
during a period in which you are (i) subject to a lock-up agreement restricting
your ability to sell shares of Stock in the open market or (ii) restricted from
selling shares of Stock in the open market because you are not then eligible to
sell under the Company’s insider trading or similar plan as then in effect
(whether because a trading window is not open or you are otherwise restricted
from trading), delivery of the shares related to the vested RSUs may be delayed
until no earlier than the first date on which you are no longer prohibited from
    2      

 



--------------------------------------------------------------------------------



 



         
 
      selling shares of Stock due to a lock-up agreement or insider trading plan
restriction, but in no event later than March 15 of the year following the year
in which you vested in the RSUs.
 
        Deferral of Delivery of Stock   The American Jobs Creation Act of 2004
added new Section 409A to the Internal Revenue Code. Section 409A of the
Internal Revenue Code provides that deferred compensation that is not structured
to satisfy Section 409A may result in accelerated federal income taxation, a 20%
penalty tax applied in addition to federal income tax otherwise owed and,
potentially, interest for any underpayment of tax at the ordinary underpayment
rate plus one percentage point. While the full impact of Section 409A on awards
granted under the plan is still uncertain, RSUs that allow for deferral of
delivery of stock following vesting are likely to be impacted. For this reason,
the Administrator may disallow or impose restrictions on your ability to defer
delivery of your stock after vesting.
 
        Withholding Taxes   Withholding taxes are not applicable to compensation
paid to non-employee directors at this time. Nonetheless, you agree, as a
condition of this grant, that you will make acceptable arrangements to pay any
withholding or other taxes that may be due as a result of vesting in RSUs or
your acquisition of Stock under this grant. In the event that the Company
determines that any federal, state, local or foreign tax or withholding payment
is required relating to your RSUs, the Company will have the right to:
(i) require that you arrange such payments to the Company, (ii) withhold such
amounts from other payments due to you from the Company or any Affiliate, or
(iii) cause an immediate forfeiture of shares of Stock subject to the RSUs
granted pursuant to this Agreement in an amount equal to the withholding or
other taxes due.
 
        Retention Rights   This Agreement does not give you the right to be
retained or employed by the Company (or any Affiliates) in any capacity.
 
        Shareholder Rights   You do not have any of the rights of a shareholder
with respect to the RSUs, unless and until the Stock relating to the RSUs has
been delivered to you.
 
        Adjustments   In the event of a stock split, a stock dividend or a
similar change in the Company stock, the number of RSUs covered by this grant
will be adjusted (and rounded down to the nearest whole number) in accordance
with the terms of the Plan.     3      

 



--------------------------------------------------------------------------------



 



         
 
        Applicable Law   This Agreement will be interpreted and enforced under
the laws of the State of Colorado, other than any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.
 
        Consent to Electronic Delivery   The Company may choose to deliver
certain statutory materials relating to the Plan in electronic form. By
accepting this grant you agree that the Company may deliver the Plan prospectus
and the Company’s annual report to you in an electronic format. If at any time
you would prefer to receive paper copies of these documents, as you are entitled
to receive, the Company would be pleased to provide copies. Please contact the
Stock Plan Administrator to request paper copies of these documents.
 
        The Plan   The text of the Plan is incorporated in this Agreement by
reference. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this grant of RSUs. Any prior agreements,
commitments or negotiations concerning this grant are superseded. The Plan will
control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan.
 
       

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

4

           